Exhibit 10.1

EXECUTION VERSION

SEPARATION AGREEMENT AND RELEASE

THIS SEPARATION AGREEMENT AND RELEASE (this “Agreement”) is entered into on
May 2, 2019, by and between Armstrong Flooring, Inc., a Delaware corporation
(the “Company”) and Donald R. Maier (“Executive”). The Company and Executive may
be referred to herein individually as a “Party” and collectively as the
“Parties.”

WITNESSETH:

WHEREAS, the Parties have mutually agreed that Executive will depart from the
Company and step down from his position as Chief Executive Officer, effective
May 2, 2019 (the “Separation Date”); and

WHEREAS, the Parties wish to enter into the arrangement set forth exclusively in
this Agreement.

NOW, THEREFORE, in consideration of the premises and the releases,
representations, covenants and obligations herein contained, the Company and
Executive, intending to be legally bound, hereby agree as follows:

1. Mutual Agreement. Executive acknowledges that he and the Company mutually
agreed that as of the Separation Date, Executive will no longer serve in any
positions he holds with the Company and its subsidiaries (including as Chief
Executive Officer and as a member of the board of directors of the Company (the
“Company Board”)), effective as of the Separation Date, and agrees to execute
any additional documents reasonably required by the Company to effectuate such
agreement. Executive agrees not to continue serving as a director on the Company
Board following the Separation Date even in the event he is so elected.

2. Payments and Benefits.

(a) Whether or not Executive signs this Agreement, the Company shall pay
Executive (i) his monthly base pay through the Separation Date in accordance
with the Company’s usual payroll practices, (ii) accrued but unpaid vacation pay
in one lump-sum included in Executive’s final paycheck and (iii) reimbursement
of any business expenses incurred prior to the Separation Date in compliance
with the policies and procedures of the Company. Provided that Executive timely
and validly elects continued coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1986 (“COBRA”), Executive and his eligible dependents’
participation in the group health and dental insurance plans of the Company will
continue after the date of this Agreement in accordance with the provisions of
COBRA for such period as is required pursuant to applicable law. Executive will
be responsible for all COBRA premium payments.

(b) Provided that this Agreement becomes effective pursuant to its terms and
Executive remains in compliance with this Agreement at all times, the Company
shall pay Executive severance benefits in the amount of $100,000 in one lump-sum
within three (3) business days of Executive’s execution of this Agreement, less
all applicable withholdings and deductions.

 



--------------------------------------------------------------------------------

(c) Provided that Executive remains in compliance with this Agreement at all
times and executes the Supplemental Release of Claims attached hereto as
Appendix A (the “Supplemental Release”) on or within twenty-one (21) days
following the Separation Date and does not timely revoke his consent to the
Supplemental Release, (i) the Company shall pay Executive an additional lump-sum
payment in the amount of $2,768,138 on or within five (5) business days
following the Supplemental Release Effective Date (as defined in the
Supplemental Release), less all applicable withholdings and deductions, in the
first payroll period following the Supplemental Release Effective Date (as
defined in the Supplemental Release), (ii) the Company shall pay Executive an
amount equal to six (6) times the monthly COBRA premium in effect under the
Company’s health, dental and vision plans applicable to Executive and his
dependents as of the Separation Date on or within five (5) business days
following the Supplemental Release Effective Date (as defined in the
Supplemental Release), less the monthly premium cost then in effect for such
coverage for active employees, less all applicable withholdings and deductions,
in the first payroll period following the Supplemental Release Effective Date
(as defined in the Supplemental Release), (iii) the Company shall pay Executive
an amount equal to the product of (x) a bonus under the Company’s 2019 Annual
Incentive Plan (“AIP”), based solely on actual achievement of the corporate
performance metrics under the 2019 AIP and Executive’s target bonus of $751,179
without regard to any personal performance modifier, and (y) the quotient
obtained by dividing 120 by 365, less all applicable withholdings and
deductions, such amount to be paid at the same time and calculated in the same
manner (including any provisions for the treatment of the 2019 annual bonuses
applied in connection with any change in control of the Company) as 2019 annual
bonuses are paid to the Company’s active executive officers under the 2019 AIP,
but no later than March 15, 2020, (iv) the Company shall provide, or cause to be
provided, certain executive outplacement services for up to twelve (12) months
following the Separation Date up to a maximum cost of $20,000, (v) 34,027 of
Executive’s Restricted Stock Units (“RSUs”) will be accelerated and vest on the
Supplemental Release Effective Date, as shown on Appendix B, (vi) the
service-based vesting requirement with respect to a target number of Executive’s
Performance Stock Units (“PSUs”) equal to 54,929 shall lapse, and such PSUs
shall remain eligible to vest based on satisfaction of the applicable company
performance metrics, as shown on Appendix B (provided that, in connection with a
change in control of the Company that occurs during the applicable performance
period, the performance period shall be deemed to end on the date of such change
in control of the Company and the performance metrics shall be measured as of
such date), and (vii) the service-based vesting requirement with respect to a
target number of Executive’s Performance Shares (“PSAs”) equal to 67,487 shall
lapse, and such PSAs shall remain eligible to vest based on satisfaction of the
applicable company performance metrics, as shown on Appendix B (provided that,
in connection with a change in control of the Company that occurs during the
applicable performance period, the performance period shall be deemed to end on
the date of such change in control of the Company and the performance metrics
shall be measured as of such date). The Parties acknowledge that all of
Executive’s stock options are fully vested, and Executive shall be entitled to
exercise such options under the “rule of 55 and 5” under the applicable plans
and agreement (such that, for the avoidance of doubt, Executive may exercise
such options during the period equal to the lesser of 5 years from Separation
Date or until the expiration date of the options). Executive shall receive a
payout of his vested deferred compensation under the terms of the applicable
plans and his deferral elections in accordance with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”). In addition, the Company shall
reimburse Executive for up to an aggregate amount of $15,000 of reasonable and
documented attorney’s fees incurred by Executive in connection with the
drafting, negotiation and execution of this Agreement.

 

2



--------------------------------------------------------------------------------

3. No Other Payments or Benefits. Executive acknowledges and agrees that the
payments and benefits set forth in this Agreement are all the payments and
benefits to which he is entitled from the Company and that he is not entitled to
any other compensation, benefits, or payments from the Company or any other
Company Parties (as defined in Section 7(a) below), other than for payments of
his vested benefits and pursuant to the Excluded Claims (as defined in
Section 7(a) below).

4. Return of Property. Executive agrees that within five (5) business days of
the Separation Date, he will deliver, without retaining any copies, all
documents and other material in Executive’s possession relating, directly or
indirectly, to any Confidential Information (as defined in Section 5 below) or
other information of the Company, or confidential or other information regarding
third parties, learned as an employee of the Company including, but not limited
to, any and all documents, contracts, agreements, plans, books, notes,
passwords, including electronically stored data and any copies of the
foregoing, as well as all materials or equipment supplied by the Company, such
as credit cards, laptop or other computer equipment. The Company agrees that,
within five (5) business days of the Separation Date, it will deliver to
Executive all personal effects which are located at the Company’s premises.

5. Confidentiality and Confidential Information.

(a) Executive represents that he has held, and Executive agrees that he will at
all times hold, in the strictest confidence and has not and will not make any
unauthorized disclosure, directly or indirectly, of any Confidential
Information, or confidential information regarding third parties, or make any
use thereof, directly or indirectly, except in working for the Company.
Executive assigns to the Company any rights he may have or have acquired in such
Confidential Information and recognizes that all such information shall be the
sole property of the Company and its successors or assigns.

(b) “Confidential Information” means and includes any and all information
regarding the Company and its subsidiaries and affiliates that is not generally
known or available to the public, including but not limited to: information
regarding past, current and prospective customers and investors and business
affiliates, employees, contractors, and the industry not generally known to the
public; strategies, methods, books, records, and documents; technical
information concerning products, equipment, services and processes; procurement
procedures, pricing, and pricing techniques; including contact names, services
provided, pricing, type and amount of services used, financial and sales data;
trading methodologies and terms; communications information; evaluations,
opinions and interpretations of information and data; marketing and
merchandising techniques; electronic databases; models; specifications; computer
programs; contracts; bids or proposals; technologies and methods; training
methods and processes; organizational structure; personnel information; payments
or rates paid to consultants or other service providers; and other such
confidential or proprietary information. Executive acknowledges that the
Company’s business is highly competitive, that this Confidential Information
constitutes a valuable, special and unique asset used by the Company in its
business, and that protection of such Confidential Information against
unauthorized disclosure and use is of critical importance to

 

3



--------------------------------------------------------------------------------

the Company. Confidential Information shall not include information that (i) was
already in Executive’s possession prior to disclosure by the Company but not
developed by Executive; (ii) was independently developed by Executive without
reference to the Company’s Confidential Information; (iii) is obtained from a
third party who is not prohibited from transmitting the information to Executive
by a contractual, legal or fiduciary obligation to the Company; or (iv) is or
becomes generally available to the public other than as a result of an
impermissible disclosure by Executive.

6. Permitted Disclosures. Pursuant to 18 U.S.C. § 1833(b), Executive will not be
held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret of the Company that (i) is made (A) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to his attorney and (B) solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document that is filed under seal in a lawsuit or other proceeding. If
Executive files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, Executive may disclose the trade secret to his
attorney and use the trade secret information in the court proceeding, if
Executive (i) files any document containing the trade secret under seal, and
(ii) does not disclose the trade secret, except pursuant to court order. Nothing
in this Agreement is intended to conflict with 18 U.S.C. § 1833(b) or create
liability for disclosures of trade secrets that are expressly allowed by such
section. Further, nothing in this Agreement or any other agreement that
Executive has with the Company shall prohibit or restrict Executive from making
any voluntary disclosure of information or documents concerning possible
violations of law to, or seek a whistleblower award from, any governmental
agency or legislative body, or any self-regulatory organization, in each case,
without advance notice to the Company. Further, nothing in this Agreement or any
other agreement that Executive has with the Company, including, without
limitation, the Amended and Restated Change in Control Severance Agreement
between the Company and Executive effective December 1, 2017 (“CIC Agreement”),
shall prohibit or restrict the Company Parties (as defined below) from making
truthful statements about Executive’s employment or departure from the Company
or responding to inquiries about Executive.

7. Release.

(a) Executive hereby releases, discharges and forever acquits the Company, and
its affiliates and subsidiaries and the past, present and future stockholders,
members, partners, directors, managers, employees, agents, attorneys, heirs,
legal representatives, successors and assigns of the foregoing, in their
personal and representative capacities (individually, “Company Party,” and
collectively, the “Company Parties”), from liability for, and hereby waives, any
and all claims, charges, liabilities, causes of action, rights, complaints, sums
of money, suits, debts, covenants, contracts, agreements, promises, benefits,
obligations, damages, demands or liabilities of every nature, kind and
description, in law, equity or otherwise, whether known or unknown, suspected or
unsuspected (collectively, “Claims”) which Executive or Executive’s heirs,
executors, administrators, spouse, relatives, successors or assigns ever had,
now has or may hereafter claim to have by reason of any matter, cause or thing
whatsoever: (i) arising from the beginning of time through the date upon which
Executive signs this Agreement including, but not limited to (A) any such Claims
relating in any way to Executive’s employment relationship with the Company or
any other Company Parties, and (B) any such Claims arising under any

 

4



--------------------------------------------------------------------------------

federal, state, local or foreign statute or regulation, including, without
limitation, Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act of 1990, the Employee Retirement Income Security Act of 1974
and any other federal, state, local or foreign law (statutory, regulatory or
otherwise) that may be legally waived and released; (ii) relating to wrongful
employment termination; or (iii) arising under or relating to any policy,
agreement, understanding or promise, written or oral, formal or informal,
between the Company or any of the other Company Parties and Executive,
including, without limitation, the CIC Agreement, the Company’s Severance Pay
Plan for Executive Employees and any incentive compensation plan or stock option
plan with any Company Party; provided, however, that nothing in this Release
shall release or impair any rights that cannot be waived under applicable law,
rights under this Agreement, rights to vested benefits under the Company’s
401(k) plan, deferred compensation plans and group health plan, rights with
respect to vested equity awards and the rights to indemnification and directors
and officers insurance provided to Executive (the “Excluded Claims”).

(b) Executive further acknowledges and agrees that, except with respect to
Excluded Claims, the Company Parties have fully satisfied any and all
obligations whatsoever owed to him arising out of his employment with the
Company or any other Company Party, and that no further payments or benefits are
owed to him by the Company or any other Company Party.

8. Restrictive Covenants. The Company and Executive acknowledge and agree that
the restrictive covenants and agreements set forth in Section 8 of the CIC
Agreement are incorporated herein by reference and fully made a part hereof for
all purposes and remain in full force and effect except as expressly set forth
in this Agreement.

9. No Admission. Nothing herein shall be deemed to constitute an admission of
wrongdoing by Executive or any of the Company Parties. Neither this Agreement
nor any of its terms may be used as an admission or introduced as evidence as to
any issue of law or fact in any proceeding, suit or action, other than an action
to enforce this Agreement.

10. Counterparts. This Agreement may be executed in counterparts, and each
counterpart, when so executed and delivered, shall be deemed to be an original
and both counterparts, taken together, shall constitute one and the same
Agreement. A faxed or .pdf-ed signature shall operate the same as an original
signature.

11. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and any successor organization which shall succeed to
the Company by acquisition, merger, consolidation or operation of law, or by
acquisition of assets of the Company and any assigns. Executive may not assign
this Agreement, except with respect to the rights provided under Section 2 of
this Agreement, which shall inure to the benefit of Executive’ heirs, executors
and administrators.

12. Severability; Blue-Penciling. The provisions of this Agreement are severable
and the invalidity of any one or more provisions shall not affect the validity
of any other provision. In the event that a court of competent jurisdiction
shall determine that any provision of this Agreement or the application thereof
is unenforceable in whole or in part because of the scope thereof, the Parties
hereto agree that said court in making such determination shall have the power
to reduce the scope of such provision to the extent necessary to make it
enforceable, and that this Agreement in its reduced form shall be valid and
enforceable to the full extent permitted by law.

 

5



--------------------------------------------------------------------------------

13. Indemnification. The Indemnification Agreement between Executive and the
Company, dated as of March 30, 2016 (the “Indemnification Agreement”), will
survive the termination of Executive’s employment on the Separation Date and
will remain in effect in accordance with the terms of the Indemnification
Agreement.

14. 409(A). Although the Company does not guarantee any particular tax treatment
relating to the payments and benefits to be provided to Executive under this
Agreement, it is the intent of the Parties that all payments and benefits under
this Agreement comply with or be exempt from Section 409A of the Code and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. The Parties agree to reasonably
cooperate to take all further actions necessary to satisfy the requirements of
Section 409A of the Code.

15. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
any conflict of law principles thereof that would give rise to the application
of the laws of any other jurisdiction.

16. Entire Agreement/No Oral Modifications. This Agreement constitutes the
entire agreement between Executive and any of the Company Parties with respect
to the subject matter hereof and supersedes all prior negotiations,
representations, arrangements or agreements relating thereto, whether written or
oral, including but not limited to the CIC Agreement, provided, however, that
Section 8 of the CIC Agreement shall remain in effect. Executive represents that
in executing this Agreement, Executive has not relied on any representation or
statement not set forth herein. No amendment or modification of this Agreement
shall be valid or binding on the Parties unless in writing and signed by both
Parties.

IN WITNESS WHEREOF, the Parties have signed this Agreement as of the date first
above written.

 

Armstrong Flooring, Inc.     Donald R. Maier By:  

/s/ James C. Melville


   

/s/ Donald R. Maier


  Name: James C. Melville
    Donald R. Maier   Title: Director    

 

6



--------------------------------------------------------------------------------

APPENDIX A

SUPPLEMENTAL RELEASE OF CLAIMS

1. Release.

(a) For good and valuable consideration, including the Company’s provision of a
certain payment to Executive in accordance with Section 2(c) of the Separation
Agreement and Release, dated May 2, 2019 (the “Separation Agreement”), Executive
releases, discharges and forever acquits the Company, and its affiliates and
subsidiaries and the past, present and future stockholders, members, partners,
directors, managers, employees, agents, attorneys, heirs, legal representatives,
successors and assigns of the foregoing, in their personal and representative
capacities (individually, “Company Party,” and collectively, the “Company
Parties”), from liability for, and hereby waives, any and all claims, charges,
liabilities, causes of action, rights, complaints, sums of money, suits, debts,
covenants, contracts, agreements, promises, benefits, obligations, damages,
demands or liabilities of every nature, kind and description, in law, equity or
otherwise, whether known or unknown, suspected or unsuspected (collectively,
“Claims”) which Executive or Executive’s heirs, executors, administrators,
spouse, relatives, successors or assigns ever had, now has or may hereafter
claim to have by reason of any matter, cause or thing whatsoever: (i) arising
from the beginning of time through the date upon which Executive signs this
Agreement including, but not limited to (A) any such Claims relating in any way
to Executive’s employment relationship with the Company or any other Company
Parties, and (B) any such Claims arising under any federal, state, local or
foreign statute or regulation, including, without limitation, the Age
Discrimination in Employment Act of 1967, as amended by the Older Workers
Benefit Protection Act (the “ADEA”), Title VII of the Civil Rights Act of 1964,
the Americans with Disabilities Act of 1990, the Employee Retirement Income
Security Act of 1974 and any other federal, state, local or foreign law
(statutory, regulatory or otherwise) that may be legally waived and released;
(ii) relating to wrongful employment termination; or (iii) arising under or
relating to any policy, agreement, understanding or promise, written or oral,
formal or informal, between the Company or any of the other Company Parties and
Executive, including, without limitation, the Amended and Restated Change in
Control Severance Agreement between Executive and the Company, effective
December 1, 2017, the Company’s Severance Pay Plan for Executive Employees and
any incentive compensation plan or stock option plan with any Company Party;
provided, however, that nothing in this Supplemental Release shall release or
impair any rights that cannot be waived under applicable law, rights under the
Separation Agreement, rights to vested benefits under the Company’s 401(k) plan,
deferred compensation plans and group health plan, rights with respect to vested
equity awards and the rights to indemnification and directors and officers
insurance provided to Executive (the “Excluded Claims”).

(b) Executive further acknowledges and agrees that, except with respect to
Excluded Claims, the Company Parties have fully satisfied any and all
obligations whatsoever owed to him arising out of his employment with the
Company or any other Company Party, and that no further payments or benefits are
owed to him by the Company or any other Company Party.

 

7



--------------------------------------------------------------------------------

2. Review and Revocation Period.

(a) Executive acknowledges that (i) the Company and/or its successor has advised
Executive to consult with an attorney of Executive’s own choosing before signing
this Supplemental Release, (ii) Executive has been given the opportunity to seek
the advice of counsel, (iii) Executive has carefully read and fully understands
all of the provisions of this Supplemental Release, (iv) the release provided
herein specifically applies to any rights or claims Executive may have against
the Company Parties pursuant to the ADEA, (v) Executive is entering into this
Supplemental Release knowingly, freely and voluntarily in exchange for good and
valuable consideration to which Executive is not otherwise entitled, including
the payment set forth in Section 2(c) of the Separation Agreement, and
(vi) Executive has the full power, capacity and authority to enter into this
Supplemental Release.

(b) Executive understands and agrees that Executive has twenty-one (21) days
following Executive’s receipt of this Supplemental Release to review this
Supplemental Release and its terms and to reflect upon them and consider whether
Executive wants to sign it, although Executive may sign it sooner. Executive
understands and agrees that Executive may accept this Supplemental Release by
signing and returning it within the applicable time frame to Christopher Parisi,
Senior Vice President, General Counsel, Secretary and Chief Compliance Officer,
Armstrong Flooring, Inc. at 2500 Columbia Avenue, P.O. Box 3025, Lancaster,
Pennsylvania 17604 or by e-mail at csparisi@armstrongflooring.com, or
Executive’s counsel may email Executive’s signature to the Company’s counsel.

(c) Notwithstanding the initial effectiveness of this Supplemental Release,
Executive may revoke the execution and delivery (and therefore the
effectiveness) of this Supplemental Release within the seven day period
beginning on the date Executive delivers the re-execution to the Company (such
seven day period being referred to herein as the “Release Revocation Period”).
To be effective, such revocation must be in writing signed by Executive and must
be delivered to Company before 11:59 p.m., Eastern Standard time, on the last
day of the Release Revocation Period.

(d) In the event of such revocation by Executive, this Supplemental Release
shall be of no force or effect, and Executive shall not have any rights and the
Company shall not have any obligations under Section 2(c) of the Separation
Agreement. Provided that Executive does not revoke his consent to this
Supplemental Release within the Release Revocation Period, this Supplemental
Release shall become effective on the eighth (8th) calendar day after the date
upon which he executes this Supplemental Release (the “Supplemental Release
Effective Date”).

 

 

Donald R. Maier

Date:  

 

 

8